DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney John A. LeBlanc (Reg# 64611) on 6/24/2022.

The application has been amended as follows: 
1.	(Currently Amended) An electronic device comprising:
as a foldable housing,
a first housing structure which comprises: 
a first face facing a first direction, 
a second face facing a second direction opposite to the first direction, and 
a first metallic side member surrounding at least part of a space between the first face and the second face; 
a second housing structure which comprises: 
a third face facing a third direction, 
a fourth face facing a fourth direction opposite to the third direction, and 
a second metallic side member surrounding at least part of a space between the third face and the fourth face, and which is folded on the first housing structure,
wherein the second face faces the fourth face in a folded state, the third direction is the same as the first direction in an unfolded state, and a portion of an edge of the first housing structure is cut so that a camera mounting region of the fourth face is visible when viewed from above the first face in the folded state, the cut of the first housing structure shortening a length of a portion of the first housing structure so that the camera mounting region of the fourth face of the second housing structure is visible in the folded state;
a flexible display extending from the first face to the third face; and
at least one camera disposed in the camera mounting region, and
wherein, in the folded state, at least one edge portion of the first metallic side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, the at least one edge portion on a perimeter of the first housing structure.
13.	(Currently Amended) An electronic device comprising:
a foldable housing comprising a first housing structure comprising a first metallic side member; 
a second housing structure comprising a second metallic side member and folded on the first housing structure;
a flexible display disposed to one face of the foldable housing and to be folded;
a camera mounting region constructed at part of the first housing structure and visible in a folded state, a portion of the second housing structure overlapping the camera mounting region being removed to provide visibility in the folded state, a length of a portion of the second housing structure being less than a length of the first housing structure, the camera mounting region protruding from the first housing structure towards an area of the removed portion of the second housing structure in the folded state; and
at least one camera disposed in the camera mounting region,
wherein, in the folded state, at least one edge portion of the second metallic side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, the at least one edge portion on a perimeter of the second housing structure.
21.	(Cancelled) 
22.	(Currently Amended) The electronic device of claim 13, wherein a portion of an outer perimeter of the camera mounting region forms a portion of an outer perimeter of the electronic device.

Reasons for Allowance
Claims 1-18, 22 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device comprising:
as a foldable housing,
a first housing structure which comprises: 
a first face facing a first direction, 
a second face facing a second direction opposite to the first direction, and 
a first metallic side member surrounding at least part of a space between the first face and the second face; 
a second housing structure which comprises: 
a third face facing a third direction, 
a fourth face facing a fourth direction opposite to the third direction, and 
a second metallic side member surrounding at least part of a space between the third face and the fourth face, and which is folded on the first housing structure,
wherein the second face faces the fourth face in a folded state, the third direction is the same as the first direction in an unfolded state, and a portion of an edge of the first housing structure is cut so that a camera mounting region of the fourth face is visible when viewed from above the first face in the folded state, the cut of the first housing structure shortening a length of a portion of the first housing structure so that the camera mounting region of the fourth face of the second housing structure is visible in the folded state;
a flexible display extending from the first face to the third face; and
at least one camera disposed in the camera mounting region, and
wherein, in the folded state, at least one edge portion of the first metallic side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, the at least one edge portion on a perimeter of the first housing structure.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising the housing structure as claimed including the two faces and the first metallic side member, likewise for the second housing structure furthermore the specific arrangement and configuration of the edge of the first housing structure is a cut so that a camera mounting region of the fourth face is visible when viewed from the above the first face in the folded state and the cut of the first housing structure shortening a length of a portion of the first housing structure so that the camera mounting region of the fourth face of the second housing structure is visible in the folded state, additionally, in the folded state, at least one edge portion of the first metallic side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, the at least one edge portion on a perimeter of the first housing structure, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 13 the prior art of record, individually or in combination does not teach or fairly suggest:
An electronic device comprising:
a foldable housing comprising a first housing structure comprising a first metallic side member; 
a second housing structure comprising a second metallic side member and folded on the first housing structure;
a flexible display disposed to one face of the foldable housing and to be folded;
a camera mounting region constructed at part of the first housing structure and visible in a folded state, a portion of the second housing structure overlapping the camera mounting region being removed to provide visibility in the folded state, a length of a portion of the second housing structure being less than a length of the first housing structure, the camera mounting region protruding from the first housing structure towards an area of the removed portion of the second housing structure in the folded state; and
at least one camera disposed in the camera mounting region,
wherein, in the folded state, at least one edge portion of the second metallic side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, the at least one edge portion on a perimeter of the second housing structure.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the electronic device comprising a foldable housing comprising a first housing structure comprising a first metallic side member; a second housing structure comprising a second metallic side member and folded on the first housing structure; a camera mounting region constructed at part of the first housing structure and visible in a folded state, a portion of the second housing structure overlapping the camera mounting region being removed to provide visibility in the folded state, a length of a portion of the second housing structure being less than a length of the first housing structure, the camera mounting region protruding from the first housing structure towards an area of the removed portion of the second housing structure in the folded state; in the folded state, at least one edge portion of the second metallic side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, the at least one edge portion on a perimeter of the second housing structure, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The closest prior arts of record are provided in the previous office actions. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841